J-S67001-15

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37


J.J.E.                                            IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
     Appellant

v.

K.T.P.                                            No. 1084 MDA 2015



                  Appeal from the Order entered May 27, 2015,
                  in the Court of Common Pleas of York County,
                     Family Court, at No(s): 2014-FC-1455-03

BEFORE: BOWES, PANELLA, and PLATT,* JJ.

MEMORANDUM BY BOWES, J.:                            FILED JANUARY 05, 2016

         J.J.E. (“Father”) appeals from the child custody order granting K.T.P.

(“Mother”) primary physical custody and shared legal custody of the parties’

three children, A.E., J.E., and Z.E. The trial court granted Father periods of

partial physical custody. Upon careful review, we affirm.

         The certified record reveals the following facts and procedural history.

A.E. was born during 2007.        Her younger brother, J.E., was born during

2009, and her younger sister, Z.E., was born in 2011. On August 7, 2014,

Father filed a complaint in divorce that included a child custody count. He

requested shared legal custody, primary physical custody, or, at minimum,

equally shared physical custody.        On October 20, 2014, the trial court

entered an interim order awarding the parties shared legal custody and

equally shared physical custody on an alternating weekly basis. A custody


*Retired Senior Judge assigned to the Superior Court.
J-S67001-15


trial occurred on May 11 and 12, 2015. During the trial, Father testified on

his own behalf and presented the testimony of J.E., the children’s paternal

grandmother.          Mother testified and presented the testimony of Peter

Thomas,      Ph.D.,    a   licensed    clinical   psychologist,   who    performed    a

psychological evaluation of the family on December 3, 2014.                  The court

admitted Dr. Thomas’s report into evidence.              Mother also presented the

testimony of K.R., the children’s maternal grandmother.                 The trial court

interviewed the two older children, A.E. and J.E., in camera.

         The record evidence reveals that Father and Mother physically

separated in July of 2014, at which time they started exercising equally

shared physical custody of A.E., J.E., and Z.E. on an alternating weekly

basis.    Stipulation of Facts at 2, ¶ 11; N.T., 5/11/15, at 132-133. Father

continued    to   reside    in   the   marital    residence   located   in   Red   Lion,

Pennsylvania and Mother moved to York, Pennsylvania, a distance of

approximately thirteen miles, or less than twenty minutes from Father.

Stipulation of Facts at 3, ¶ 11; N.T., 5/12/15, at 264-265.

         Father is employed at Lockheed Martin, located in Woodlawn,

Maryland, as a computer programmer. Stipulation of Facts at 1, ¶ 8. He

works five days per week from 8:00 a.m. to 4:00 p.m.               N.T., 5/11/15, at

128.      Mother is a registered nurse, and she is employed at Memorial

Hospital, in the Emergency Department, located in York. Stipulation of Facts

at 1, ¶ 7. Mother testified that she works between twelve to twenty hours

                                             2
J-S67001-15


every week and on alternating weekends from 11:00 a.m. to 11:00 p.m.

N.T., 5/12/15, at 230. Her work schedule is flexible. Id. at 230, 273-275.

     At the time of the custody trial, A.E. was seven years old and in

second grade. J.E. was five years old and in kindergarten. Z.E. was four

years old, and she attended preschool when in Mother’s physical custody at

a frequency not specified in the record. The parties stipulated that A.E. and

J.E. are doing well academically. During their in camera interview, A.E. and

J.E. both stated a preference to continue the equally shared custody

arrangement. N.T., 5/11/15, at 11, 20-22.

     A.E. suffers from periodic emotional distress.   N.T., 5/11/15, at 52;

Psychological Evaluation, 12/3/14, at 30. J.E. has some behavioral problems

in school caused by Attention Deficit Hyperactivity Disorder (“ADHD”), for

which he is prescribed Ritalin. N.T., 5/11/15, at 125; N.T., 5/12/15, at 251.

A.E., J.E., and Z.E. attend therapy at the Center for Creative Art and Play

Therapy in York, due to the effect of the parties’ divorce on them.     N.T.,

5/11/15, at 137.

     Mother’s expert witness, Dr. Thomas, testified with respect to his

psychological evaluation performed on December 3, 2014. Dr. Thomas did

not recommend an equally shared physical custody arrangement based on

the young ages of the three children, as well as the emotional and/or

behavioral issues of A.E. and J.E.     N.T., 5/11/15, at 54.    Dr. Thomas

recommended that Mother maintain primary physical custody and Father

                                     3
J-S67001-15


exercise periods of partial physical custody on alternating weekends and two

evenings per week. Id. at 55; Psychological Evaluation, 12/3/15, at 32.

      On May 26, 2015, the trial court provided its rationale for the custody

decision on the record and entered a written order on May 27, 2015. The

trial court awarded Mother primary physical custody and granted Father

periods of partial physical custody on the first and fourth weekends of each

month and every Tuesday and Thursday evening from 5:30 p.m. to 7:00

p.m. Further, the trial court awarded the parties shared legal custody.

      On June 23, 2015, Father timely filed a notice of appeal and a concise

statement of errors complained of on appeal pursuant to Pa.R.A.P.

1925(a)(2)(i) and (b). The trial court issued its Rule 1925(a) opinion on July

31, 2015.

      On appeal, Father presents the following issues for our review:

      I. Whether the trial court erred as a matter of law and/or abused
      its discretion in awarding primary physical custody to Mother
      based upon the evidence of record?

      II. Whether the trial court erred as a matter of law and/or
      abused its discretion in awarding primary physical custody to
      Mother by failing to consider the facts as they existed at the time
      of the hearing?

      III. Whether the trial court erred as a matter of law and/or
      abused its discretion in awarding primary physical custody to
      Mother by simply adopting the expert’s evaluation and
      recommendation?

Father’s brief at 4.

      The scope and standard of review in custody matters is as follows.

                                      4
J-S67001-15


            [T]he appellate court is not bound by the deductions or
         inferences made by the trial court from its findings of
         fact, nor must the reviewing court accept a finding that
         has no competent evidence to support it. . . . However,
         this broad scope of review does not vest in the reviewing
         court the duty or the privilege of making its own
         independent determination. . . . Thus, an appellate court
         is empowered to determine whether the trial court’s
         incontrovertible factual findings support its factual
         conclusions, but it may not interfere with those
         conclusions unless they are unreasonable in view of the
         trial court’s factual findings; and thus, represent a gross
         abuse of discretion.

     R.M.G., Jr. v. F.M.G., 2009 PA Super 244, 986 A.2d 1234, 1237
     (Pa.Super. 2009) (quoting Bovard v. Baker, 2001 PA Super
     126, 775 A.2d 835, 838 (Pa.Super. 2001)). Moreover,

           [O]n issues of credibility and weight of the evidence,
         we defer to the findings of the trial [court] who has had
         the opportunity to observe the proceedings and
         demeanor of the witnesses.

            The parties cannot dictate the amount of weight the
         trial court places on evidence. Rather, the paramount
         concern of the trial court is the best interest of the child.
         Appellate interference is unwarranted if the trial court’s
         consideration of the best interest of the child was careful
         and thorough, and we are unable to find any abuse of
         discretion.

     R.M.G., Jr., supra at 1237 (internal citations omitted). The test
     is whether the evidence of record supports the trial court’s
     conclusions. Ketterer v. Seifert, 2006 PA Super 144, 902 A.2d
     533, 539 (Pa.Super. 2006).

A.V. v. S.T., 87 A.3d 818, 820 (Pa.Super. 2014).

     We have stated:

     [t]he discretion that a trial court employs in custody matters
     should be accorded the utmost respect, given the special nature
     of the proceeding and the lasting impact the result will have on

                                      5
J-S67001-15


         the lives of the parties concerned. Indeed, the knowledge
         gained by a trial court in observing witnesses in a custody
         proceeding cannot adequately be imparted to an appellate court
         by a printed record.

Ketterer v. Seifert, 902 A.2d 533, 540 (Pa.Super. 2006) (quoting Jackson

v. Beck, 858 A.2d 1250, 1254 (Pa.Super. 2004)).

         The primary concern in any custody case is the best interests of the

child.     “The best interests standard, decided on a case-by-case basis,

considers all factors which legitimately have an effect upon the child's

physical, intellectual, moral and spiritual well-being.” Saintz v. Rinker, 902

A.2d 509, 512 (Pa.Super. 2006), citing Arnold v. Arnold, 847 A.2d 674,

677 (Pa.Super. 2004).

         When awarding any form of custody, § 5328(a) of the Child Custody

Law, 23 Pa.C.S. §§ 5321-5340, provides an enumerated list of factors a trial

court must consider in determining the best interests of a child:

         § 5328. Factors to consider when awarding custody.

               (a) Factors. – In ordering any form of custody, the court
         shall determine the best interest of the child by considering all
         relevant factors, giving weighted consideration to those factors
         which affect the safety of the child, including the following:

             (1) Which party is more likely to encourage and permit
             frequent and continuing contact between the child and
             another party.

             (2) The present and past abuse committed by a party or
             member of the party’s household, whether there is a
             continued risk of harm to the child or an abused party and
             which party can better provide adequate physical
             safeguards and supervision of the child.


                                        6
J-S67001-15


         (2.1) The information set forth in section 5329.1(a)(1)
         and (2) (relating to consideration of child abuse and
         involvement with protective services).

         (3) The parental duties performed by each party on behalf
         of the child.

         (4) The need for stability and continuity in the child’s
         education, family life and community life.

         (5) The availability of extended family.

         (6) The child’s sibling relationships.

         (7) The well-reasoned preference of the child, based on the
         child's maturity and judgment.

         (8) The attempts of a parent to turn the child against the
         other parent, except in cases of domestic violence where
         reasonable safety measures are necessary to protect the
         child from harm.

         (9) Which party is more likely to maintain a loving, stable,
         consistent and nurturing relationship with the child
         adequate for the child's emotional needs.

         (10) Which party is more likely to attend to the daily
         physical, emotional, developmental, educational and special
         needs of the child.

         (11) The proximity of the residences of the parties.

         (12) Each party’s availability to care for the child or ability
         to make appropriate child-care arrangements.

         (13) The level of conflict between the parties and the
         willingness and ability of the parties to cooperate with one
         another. A party’s effort to protect a child from abuse by
         another party is not evidence of unwillingness or inability to
         cooperate with that party.

         (14) The history of drug or alcohol abuse of a party or
         member of a party’s household.

                                      7
J-S67001-15



           (15) The mental and physical condition of a party or
           member of a party’s household.

           (16) Any other relevant factor.

23 Pa.C.S. § 5328(a).1

      This Court has stated that, “[a]ll of the factors listed in section

5328(a) are required to be considered by the trial court when entering a

custody order.”    J.R.M. v. J.E.A., 33 A.3d 647, 652 (Pa.Super. 2011)

(emphasis in original). Further,

      Section 5323(d) provides that a trial court “shall delineate the
      reasons for its decision on the record in open court or in a
      written opinion or order.” 23 Pa.C.S.[] § 5323(d). Additionally,
      “section 5323(d) requires the trial court to set forth its
      mandatory assessment of the sixteen [Section 5328 custody]
      factors prior to the deadline by which a litigant must file a notice
      of appeal.” C.B. v. J.B., 65 A.3d 946, 955 (Pa.Super. 2013),
      appeal denied, 70 A.3d 808 (Pa. 2013). . . .

      In expressing the reasons for its decision, “there is no required
      amount of detail for the trial court’s explanation; all that is
      required is that the enumerated factors are considered and that
      the custody decision is based on those considerations.” M.J.M.
      v. M.L.G., 63 A.3d 331, 336 (Pa.Super. 2013), appeal denied,
      [620 Pa. 710], 68 A.3d 909 (2013). A court’s explanation of
      reasons for its decision, which adequately addresses the relevant
      factors, complies with Section 5323(d). Id.

A.V., 87 A.3d at 822-823.     With these standards in mind, we turn to the

merits of this appeal.



1
  The Child Custody Law was amended, effective January 1, 2014, to include
the additional factor at 23 Pa.C.S. § 5328(a)(2.1). Instantly, the trial court
neglected to consider this factor; however, since the factor is not relevant in
this case, the omission is harmless.
                                       8
J-S67001-15


      As Father’s issues are interrelated, we review them together. Father

asserts that the trial court abused its discretion or committed an error of law

with respect to § 5328(a)(3), (4), (7), (8), (9), (10), (11), (12), and (15).

Father argues that the § 5328(a) factors weigh in favor of maintaining

equally shared physical custody. As such, Father asserts that the trial court

erred by adopting the recommendation of Mother’s expert witness, Dr.

Thomas. For the reasons that follow, we discern no abuse of discretion.

      In its Rule 1925(a) opinion, the trial court summarized its rationale for

granting Mother primary physical custody by explaining that § 5328(a)(10),

(12), and (15) “tipped the scale in Mother’s favor.”      Trial Court Opinion,

7/31/15, at 4. Accordingly, we address Father’s arguments relative to these

factors collectively at the outset. With respect to § 5328(a)(10), which party

is more likely to attend to the daily physical, emotional, developmental,

educational and special needs of the child, the trial court found that “both

parents, for the most part, can adequately attend to” these needs of A.E.,

J.E., and Z.E. Id. The court continued:

      However, there was evidence presented that [A.E.] believed that
      somehow she needed to do something about Father’s sadness.
      Specifically, Father told Dr. Thomas that sometimes when [A.E.]
      cries, he cries too, and then they cry together. Dr. Thomas
      indicated that the sharing of sadness and grief is not the kind of
      relationship that he hoped for between Father and [A.E.];
      instead the relationship should focus on [A.E.]’s needs, not on
      Father’s.

Id. (citation to record omitted).



                                      9
J-S67001-15


      In addition, the court found § 5328(a)(10) militated in favor of Mother

because she testified that A.E., J.E., and Z.E. sometimes return to her house

not having bathed while in Father’s custody.       Further, the court noted

Mother’s testimony that Z.E., then age four, returned to her custody at

times “with red rashes and poop and [toilet] paper in her labia.”         Id.

(citations to record omitted).

      On appeal, Father acknowledges that he sometimes cried when

comforting A.E. in her emotional distress. Father explained that, “[i]n the

context of the situation, it is noted that Father did not want the divorce to

occur and he was obviously sad about the status of his marriage.” Father’s

brief at 18. However, Father argues that the trial court abused its discretion

by placing “too great an emphasis on this exchange” in considering Father’s

ability under § 5328(a)(10). Id. Upon review, the testimony of Mother and

Dr. Thomas supports the trial court’s findings. As such, we discern no abuse

of discretion.   Moreover, we reject Father’s argument, as stated above,

because he “cannot dictate the amount of weight the trial court places on

evidence.” R.M.G., Jr., supra.

      With respect to § 5328(a)(12), each party’s availability to care for the

child or make appropriate child-care arrangements, the trial court explained

that it found Mother more available to care for A.E., J.E., and Z.E. than

Father based on their respective work schedules. The court found that the

weekends Mother works “are usually the weekends the children are with

                                     10
J-S67001-15


Father. During the week, Mother can pick off of a list the times that best

suit her and the children’s schedules for that week. Mother tries to choose

times during the week when the children are in school.” Trial Court Opinion,

7/31/15, at 5 (citations to record omitted).      The court found as follows

regarding the effect of Father’s work schedule on the daily routine of A.E.,

J.E., and Z.E.:

      [Father] leaves for work around 6:30 a.m. to drop the children
      off at school and go to work. When picking the children up, he
      gets to them by around 5:30 p.m., and then they get home
      around 6:00 p.m. Father testified that the children go to bed
      around 7:30 or 8:00 p.m., which means he gets about an hour
      and a half quality time with them in addition to the time in the
      car to and from school.

Id.   Importantly, the trial court stated that it “does not question Father’s

ability to make appropriate child-care arrangements.” Id. Nevertheless, it

concluded that, “it was in the best interest of the children to minimize the

amount of day care while maximizing the amount of time the children have

with one or both of their parents.” Id.

      Father argues in his brief that the trial court abused its discretion by

penalizing him “for the mere fact that he was employed despite his ability to

make appropriate arrangements for [A.E., J.E., and Z.E.] while he was

working.” Father’s brief at 20. We disagree. The trial court’s findings with

respect to § 5328(a)(12) are supported by the testimony of Father and

Mother. Further, the court’s conclusion that it is in the best interest of A.E.,

J.E., and Z.E. to minimize the amount of day care and maximize the amount

                                      11
J-S67001-15


of time they have with one or both parents is reasonable in light of the

court’s foregoing findings.

      With respect to § 5328(a)(15), the mental and physical condition of a

party, the trial court found that “Father has a history of Attention Deficit

Disorder [(“ADD”)] and depression.” Trial Court Opinion, 7/31/15, at 5. The

court continued:

      In addition, Dr. Thomas’ evaluation determined that Father has
      some behavioral dysfunction as well, one of which is struggling
      with impulse control. Father’s issue with impulse control was
      also referenced by the testimony of both Mother and Father,
      indicating that Father sometimes grabs whatever is in his reach
      and throws it when he becomes angry. The other findings of
      behavioral dysfunction pertain to acting out feelings in a way
      that would be dysfunctional or poor, specifically difficulty in
      dealing with people in positions of authority, difficulty with
      interpersonal relationships, and at times may violate some social
      rules. To his credit, Father is receiving counseling for those
      issues.    However, some of these findings by Dr. Thomas
      regarding Father’s mental health are continuing, or at least
      persisted while Father was being seen by Dr. Thomas.

Id. at 5-6 (citations to record omitted).

      Father testified that he was diagnosed with ADD nearly two years ago,

for which he is prescribed medication. N.T., 5/11/15, at 125. In addition,

Father has been in counseling since shortly before his diagnosis. Id. With

respect to the court’s finding regarding Father’s problem with impulse

control, Father acknowledged on cross-examination that, in arguments with

Mother, he sometimes kicked or threw inanimate objects. N.T., 5/12/15, at




                                      12
J-S67001-15


178-179.    However, Father testified that he never threw any object at

Mother. Id. at 179.

      In his report, Dr. Thomas opined that the Father’s psychological

testing results “reflect significant psychological concerns.”    Psychological

Evaluation, 12/3/14, at 26. Specifically, Dr. Thomas stated that the testing

he performed on Father “suggests significant difficulty with depression,

difficulty with anxiety and difficulty with acting out behavior and impulse

control. . . .” Id. Further, Dr. Thomas stated:

      [Father] will likely be somewhat more comfortable with concrete
      moments and problem solving events than he is with emotional
      moments and relationship events. [Father] will be somewhat
      withdrawn socially. He identified difficulty with reading social
      cues. He also stated that he gets frustrated with authority
      systems that do not work well.

Id.

      Father argues that the trial court abused its discretion in weighing this

factor against him because “Dr. Thomas noted that Mother self-reported that

she has Attention Deficit Disorder,” and that she portrayed symptoms of

depression as well, “but that she has not had any ‘significant mental health

intervention or treatment.’” Father’s brief at 21 (citation omitted). Father

asserts that, in contrast to Mother, he receives mental health treatment.

Moreover, Father argues that Dr. Thomas’s concerns regarding Father’s

mental health “were simply based upon the possibility of something

happening in the future; i.e., whether Father would continue with the



                                      13
J-S67001-15


treatment he was presently doing and if his condition became more

pronounced.” Id. at 22. As such, Father argues that Dr. Thomas’s concerns

in this regard are speculative, and that the court erred to the extent it based

its decision on these concerns.

      With respect to Mother’s mental health, Dr. Thomas stated in his

report, that Mother “presents with some limited mental health issues. Her

psychological   testing   described   difficulty   with   some   anxiety   related

experiences.”    Psychological Evaluation, 12/3/14, at 31.          Further, Dr.

Thomas stated as follows:

      [Mother] indicates having an Attention Deficit Disorder. She has
      not had significant mental health intervention or treatment. . . .
      [Mother] presents with an emotional system that is moderately
      closed. . . . At times she could wander somewhat in her focus.
      There is a degree of intensity to her presentation and she is
      intense about her concerns with father. . . . [Mother] will likely
      be equally comfortable with concrete moments and problem
      solving events as she is with emotional moments and
      relationship events.       [Mother] self-identifies difficulty with
      patience and distractibility.

Id. at 25.

      Nevertheless, Dr. Thomas opined in his report that Father “presented

with more dramatic dysfunction.” Id. at 31. He continued:

      [Father’s] described dysfunctions were significant. His record
      reflected the same type of anxiety events that mother’s record
      described.   Further, father’s record indicated problems with
      impulse control and dealing with authority figures, significant
      problems with depression as well as some problems in the area
      of thought dysfunction, particularly suspiciousness and mistrust.
      Taken    together,   [Father]’s   testing    suggests  that   his
      psychological problems are important and substantial.

                                       14
J-S67001-15



Id.   On cross-examination, Dr. Thomas further explained his concerns

regarding Father’s mental health as follows:

      Q. So if we look at the history of . . . [Father] and his parenting,
      we can also say that his mental health conditions are not going
      to cause a problem in the future with regard to his parenting. Is
      that a fair statement?

      A. I would not make that statement. I would agree with . . . the
      statement of, in the past are there events that reflect some sort
      of mental health dysfunction being acted out on the children,
      and that [ ] answer would be no.

      ....

      I would remain concerned about these mental health findings,
      and I can’t guarantee that they won’t happen in the future.

      Q. What would happen?       He’s depressed and A[DD] and has
      anxiety.

      A. Well, there was more to it. He also had an elevation on the
      scale about problems with authority figures. That could lead to
      job loss, which I guess had happened in the past. He said poor
      impulse control, difficulties with memory and concentration.
      There were some elements of concern about acting out
      behaviors that could occur.

         I think the depression and the anxiety, what could happen,
      what would be the worse-case scenario would be that one of
      those conditions could sort of engage and become more
      pronounced, that would certainly be a problem. In other words,
      if he became severely depressed.

      Q. But you didn’t find him in that state presently?

      A. Right.

      Q. This is just something that could happen in the future?

      A. Right.

                                      15
J-S67001-15



      Q. Or it may not happen in the future?

      A. Correct.

N.T., 5/11/15, at 80-82.

      Although Dr. Thomas indicated on cross-examination that his concerns

were speculative regarding Father’s mental health deterioration, we cannot

conclude that the trial court abused its discretion with respect to its findings

related to § 5328(a)(10) and the weight it assigned to this factor.         The

findings and conclusions set forth by Dr. Thomas in his report, as well as Dr.

Thomas’s testimony, reveal that Father’s psychological dysfunction existed

at the time of Dr. Thomas’s evaluation and was more significant than that of

Mother. We conclude that it was reasonable for the court to consider this in

fashioning its custody order. Therefore, we reject Father’s assertion that the

trial court erred by relying on Dr. Thomas’s opinion in this regard.

      Next, we address Father’s remaining challenges to the court’s best-

interest analysis. Father argues that the trial court abused its discretion in

its findings with respect to § 5328(a)(3), the parental duties performed by

each party.    Specifically, Father argues that the trial court abused its

discretion to the extent it based its findings on Mother performing most of

the parental duties for A.E., J.E., and Z.E. prior to the parties’ separation.

Father argues that the court should have weighed this factor equally

between the parties because, since their separation in July of 2014, Father



                                      16
J-S67001-15


and Mother have equally performed the parental duties on behalf of A.E.,

J.E., and Z.E.

      We reject Father’s argument because the court stated on the record

that it did consider that the parties have been performing parental duties

equally since their separation. See N.T., 5/26/15, at 7-8. In addition, the

court did not indicate whether it found this factor in favor of Mother and

Father, and it did not base its custody decision on this factor. Further, we

reject Father’s argument because he “cannot dictate the amount of weight

the trial court places on evidence.” R.M.G., Jr., supra.

      The court found § 5328(a)(4), the need for stability and continuity in

the child’s education, family life, and community life, “very significant” in

determining that a primary physical custody arrangement, subject to partial

custody of the other parent, was in the best interest of A.E., J.E., and Z.E.

See N.T., 5/26/15, at 8. It reasoned,

      The children need stability and continuity in their lives – they’re
      very young.      They have not developed the coping skills
      necessary to allow them the best chance to thrive in an equally
      shared custody arrangement. Maybe, as they get older, that will
      change, but I agree with Dr. Thomas, at this point, these
      children need to have a single home. They need to know that it
      is their home. They need to know that when they get out of
      school, they’re going back to their home.

Id.




                                      17
J-S67001-15


      In his psychological evaluation, Dr. Thomas did not recommend an

equally shared physical custody arrangement primarily because of the age of

the children. He explained:

      The developmental status of these children is an important factor
      to consider. At age three, [Z.E.] remains in a very dependent
      stage of life. . . . For [Z.E.], and for [J.E.] too, they are at a
      stage of developing a basic sense of trust and security with the
      larger world. Their skills for handling transition and change are
      more limited than those of older children. . . . [A.E.] is slightly
      older. . . . [A.E.] has better skills for handling transitions and
      moving back and forth between the two homes. However, her
      anxiety process will make those events more difficult.

Psychological Evaluation, 12/3/14, at 30.      Dr. Thomas stated in his report

that the second reason he did not recommend an equally shared physical

custody arrangement is “that the children are struggling emotionally.” Id.

at 32. He continued:

      Certainly, there are a variety of reasons why their emotional
      experience could be upset, primarily the divorce circumstances
      . . . . However, the custodial program involving significant
      changes in residence may contribute significantly to those
      behaviors. The children are not prospering. A program of
      evenly shared time is not recommended.

Id.

      Father argues that the trial court abused its discretion with respect to

§ 5328(a)(4) because A.E. and J.E. have been doing well in school under the

equally shared physical custody arrangement.           Further, he argues that

granting Mother primary physical custody “essentially disrupted any stability

that [A.E., J.E., and Z.E.] enjoyed. . . .” Father’s brief at 13.



                                       18
J-S67001-15


      Based on the foregoing recommendation of Dr. Thomas set forth in the

psychological report, as well as the testimony of Dr. Thomas, we conclude

that the trial court did not abuse its discretion with respect to its findings

and the weight it assigned to § 5328(a)(4).            Indeed, Dr. Thomas’s

recommendation considered the overall well-being of A.E., J.E., and Z.E.,

and was not limited to the academic performance of A.E. and J.E. Further,

we reject Father’s argument because he “cannot dictate the amount of

weight the trial court places on evidence.”      R.M.G., Jr., supra at 1237

(internal citations omitted).

      Father also asserts that the trial court abused its discretion under

§ 5328(a)(7), the well-reasoned preferences of the child, based on the

child’s maturity and judgment, because A.E. and J.E. testified in camera with

respect to their preference that the custody arrangement stay the same.

The trial court stated in its Rule 1925(a) opinion that A.E. and J.E. “love both

parents very much.” Trial Court Opinion, 7/31/15, at 8. The court stated

that, “[b]oth children expressed a preference for keeping the custody

arrangement the same. However, given the young age of the children, they

did not have the maturity or the intellectual resources to warrant the [t]rial

[c]ourt giving much weight, if any, to their preferences.”     Id. (citations to

record omitted). Based on the totality of the record evidence, we discern no

abuse of discretion by the court in failing to give weight to the custody

preference of A.E., then age seven, and J.E, then age five.            Father’s

                                      19
J-S67001-15


argument also fails to the extent he attempts to “dictate the amount of

weight the trial court places on evidence.” R.M.G., Jr., supra.

      With respect to § 5328(a)(8), the attempts of a parent to turn the

child against the other parent, Father argues that the trial court erred “in

failing to consider the statements made by Mother to [A.E.] when finding

that neither parent attempted to turn the children against [the] other

[parent].”   Father’s brief at 16.   Specifically, Father asserts that the court

erred in failing to consider Mother’s statement to A.E., included in Dr.

Thomas’s report, that “‘Mother told [A.E.] that [Father] was getting

dangerous[.]’” Id. (citation omitted).

      The certified record confirms Mother’s declaration to A.E.          See N.T.,

5/26/15, at 11.      Likewise, there is no indication that the trial court

considered   the   isolated   statement     in   fashioning   its   custody   award.

Nevertheless, in light of the fact that record does not demonstrate a pattern

of behavior by Mother in this regard, we find the trial court did not err in

failing to highlight this incident. See N.T., 5/11/15, at 100.

      Regarding § 5328(a)(9), which party is more likely to maintain a

loving, stable, consistent, and nurturing relationship with the child adequate

for the child’s emotional needs, Father argues that the trial court abused its

discretion in finding that he “‘might have a slight edge’ over Mother with

respect to the nurturing factor.” Father’s brief at 17. Rather, Father asserts

that Dr. Thomas’s evaluation and testimony demonstrates “that Father

                                       20
J-S67001-15


clearly is the parent who is more able to provide appropriate nurturing” for

A.E., J.E., and Z.E. Id. at 18. Upon review, the court recognized that both

parents are capable of nurturing the children, and that Father is particularly

able to calm A.E. when she has tantrums.        N.T., 5/26/15, at 12.    Upon

review of the certified record, we discern no abuse of discretion by the court.

As such, we defer to the court with respect to the weight it assigned to this

factor. See R.M.G., Jr., supra.

      Finally, Father argues that the trial court abused its discretion under §

5328(a)(11), the proximity of the residence of the parties, to the extent it

did not weigh this factor in favor of an equally shared physical custody

arrangement since the parties live in close proximity. Based on the totality

of the certified record, we find no basis for relief.   Therefore, we likewise

defer to the trial court in the weight it assigned to this factor. See R.M.G.,

Jr., supra.

      Based on the foregoing, we disagree with Father that the § 5328(a)

factors militated in favor of maintaining equally shared physical custody.

Furthermore, contrary to Father’s protestations, no basis exists to disturb

the trial court’s acceptance of Dr. Thomas’s recommendations. In its Rule

1925(a) opinion, the court stated that the psychological evaluation by Dr.

Thomas “was un-controverted, and was found by the [t]rial [c]ourt to be

credible and persuasive.” Trial Court Opinion, 7/31/15, at 6. As required by

our restrained standard of review, we defer to the trial court with respect to

                                      21
J-S67001-15


this credibility determination. See R.M.G., Jr., supra. Therefore, Father’s

issues on appeal fail.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 1/5/2016




                                    22